Citation Nr: 1537622	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-04 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for a headache disorder has been received.

2.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.
 
 4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1996. 

Service connection claims for headaches, and disorders of the right and left knees, were previously denied by RO n July 2003.  Although notified of the denial of those claims in July 2003, the Veteran did not perfect an appeal and the July 2003 decision became final.

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 2010 rating decision in which the RO, in part, declined to reopen the Veteran's service connection claim for headaches.  In that decision, the AOJ also reopened service connection claims for disorders of the knees, but denied these claims on the merits.  In October 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2012. 

In March 2013, the Veteran and his wife presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  

In November 2014, the Board reopened the claims for service connection for right and left knee disorders, and remanded those claims for service connection, on the merits, along with the request to reopen the claim for service connection for a headache disorder to the Appeals Management Center in Washington. DC, the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny the claims (ad reflected in a March 2015 supplemental SOC (SSOC) and returned these matters to the Board.

As regards characterization of the portion of the appeal involving headaches, although the AOJ declined to reopen the claim for service connection, regardless of  the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given that-and the Board's favorable decision to reopen the claim-the Board has now characterized the matter of service connection for headaches as encompassing the first and second matters set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision reopening the claim for service connection for headaches is set forth below.  That claim for service connection, on the merits, along with the other such claims remaining on appeal are addressed in the in the remand following the order; these matters are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 
 
 2.  In a July 2003 rating decision, the AOJ denied service connection for a headache disorder, on the basis that there was no evidence of a relationship between the headache disorder and service or a service-connected disability; thereafter, the Veteran initiated, but did not perfect an appeal of the denial, and no pertinent exception to finality applies. 
 
 3.  New evidence associated with the claims file since the July 2003 denial, when considered by it or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied service connection claims for a headache disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 decision in which the AOJ denied service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  As pertinent evidence received since the July 2003 final decision is new and material, the criteria for reopening the previously denied service connection claim for a headache disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the request to reopen service connection claim for a chronic headache disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal has been accomplished.

At time of the prior claim and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  
Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In January 2003, the Veteran filed an original service connection claim for headaches associated with service-connected hypertension; the claim was denied in a July 2003 rating action.  

Evidence before the AOJ at the time of the July 2003 decision included, in pertinent part, the Veteran's service treatment records (STRs) which failed to reveal any complaints, findings, or diagnosis relating to headaches, as well as separate June 2003 VA neurological and sinus examination reports.  The June 2003 VA neurological examination report documents the Veteran's report that he had experienced headaches for approximately 12 years and the examiner diagnosed "headaches due to undiagnosed condition" but did not contain an opinion with respect to direct service connection.  Further, the June 2003 VA neurological examiner determined that the Veteran's headaches were not secondary to hypertension but no rationale was provided.  The VA examiner also noted that the Veteran's medical records were not available for review.  Additionally, a June 2003 VA sinus examination report was also of record and noted that the Veteran had headaches that were associated with his chronic sinusitis.  

In denying the claim for headaches in July 2003, the AOJ acknowledged that the Veteran had a diagnosis of chronic headaches but noted that the July 2003 VA examiner who diagnosed headaches was unable to identify an illness that caused the headaches.  The AOJ also explained that the evidence did not show that the Veteran's headaches were related to service-connected hypertension and that there was no evidence of a headache disability in service.  Thus, the critical element missing at the time of the July 2003 rating decision was a nexus between the diagnosed headache disorder and either service or a service-connected disability.    

The Veteran was notified of the denial later in July 2003.  Although he initially filed a notice of disagreement, he did not perfect an appeal following issuance of the March 2004 SOC.  Additional VA outpatient treatment records were associated with the file following the July 2003 rating decision and addressed in the March 2004 SOC.  However, a review of the additional VA treatment records reveals that they were essentially duplicative of evidence already of record in that they addressed treatment for the Veteran's complaints of a headache disorder and contained differing observations with respect to whether the headaches were symptoms of the Veteran's sinusitis disorder or a separate headache disorder.  See e.g., October 2003 VA treatment record assessing headaches, migraine variant versus chronic sinusitis and noting the VA ear, nose and throat (ENT) physician's opinion that the headaches are not caused by sinusitis.  As discussed above, there was already evidence of record diagnosing a headache disorder as well as evidence indicating headache symptoms associated with service-connected sinusitis.  Moreover, in the July 2003 rating decision, the AOJ noted that the Veteran had a diagnosis of a chronic headache disorder.  Thus, the evidence was not "new" and "material."  See 38 C.F.R. § 3.156(b ). Moreover, no additional service records (warranting reconsideration of the claim) have been received at any time See 38 C.F.R. § 3.156(c). 

Hence, the July 2003 denial of service connection for a headache disorder is final (38 U.S.C.A. § 7105  and 38 C.F.R. §§ 3.104 , 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 ). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, in June 2009, the Veteran filed a request to reopen the previously-denied claim for service connection for headache disorder.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Here, the last final denial of the claim for service connection for headaches is the AOJ's July 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to reopen the service connection claim for a headache disorder on either a direct basis, or as secondary to service-connected disabilities.  Pertinent evidence added to the file since the July 2003 decision (as a result of the November 2014 remand), includes VA treatment records which indicate that the Veteran has a chronic headache disorder that may be aggravated by his service-connected lumbosacral strain, to include medication prescribed for the strain, or alternatively, aggravated by service-connected hypertension.  

In this regard, a May 2012 treatment record associated with a claim for Social Security Administration (SSA) disability benefits notes that the Veteran had a current diagnosis of  headaches.  Additionally, VA treatment records dated in August 2013 diagnosed a chronic headache disorder.  

Significantly, a July 2013 VA treatment record includes a notation that the Veteran's headaches were worse with certain pain medication used to treat his service-connected lumbar spine disability.  This evidence goes to the question of whether the Veteran's chronic headaches are aggravated by his service-connected lumbar spine disability, to include medication take to treat the same.

Further, the June 2010 VA hypertension examiner noted a history of headaches related to hypertension.  Additionally, an August 2013 VA addendum to the July 2013 VA treatment record regarding headache complaints noted that because the Veteran was diagnosed with hypertension at age 23, he should have some type of imaging study done to rule out renal artery stenosis.  As the Veteran's hypertension was discussed in the context of ruling out potential causes or aggravators of the Veteran's complaints of headaches, such treatment record is an indication that there may be a relationship between the Veteran's hypertension and headaches.  The Veteran's wife, who is a certified nurse's assistant (CNA) submitted a March 2009 letter noting that the Veteran had high blood pressure every day for at least the 10 years prior to her letter, and that he regularly complained of severe headaches and stayed in bed most of the time due, primarily, to headaches.  This evidence goes to the question of whether the Veteran's headache disorder is aggravated by his service-connected hypertension.  

Additionally, a March 2014 VA treatment record noted the Veteran's report that he suffers from daily headaches that he feels are a mixture of sinus and atypical migraine that he's been seen for a neurology in the past.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for headaches.  Such evidence is "new" in the sense that it was not before agency decision makers at the time of the July 2003 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran has a current diagnosis of a chronic headache disorder as well as whether there exists a medical relationship between such disorder and either service or a service-connected disability.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims for service connection for headaches and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Here, the aforementioned new evidence is material as it confirms that the Veteran has a current, chronic headache disorder and goes to the question of whether the Veteran's headache disorder is aggravated by service-connected hypertension and/or lumbar spine disabilities.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a headache disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .


ORDER

As new and material evidence to reopen the claim for service connection for a headache disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional AOJ action on the remaining claims on appeal is warranted.

As for the reopened claim for service connection for a headache disorder, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim does not end the Board's inquiry. Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

The Veteran primarily contends both that his claimed headache disorder is directly related to service, or, in the alternative, is secondary to service-connected disabilities (including hypertension and/or lumbosacral strain).  As noted above, the provisions of 38 C.F.R. § 3.310 governing secondary service connection have been interpreted to permit such awards not only for disability caused by a service-connected disability but for the degree of disability resulting from aggravation by a service-connected disability.  See Allen, supra.  

Initially, the Board notes that, although the evidence added to the record since the July 2003 rating decision was deemed sufficient to reopen the claim of entitlement to service connection for the headache disorder, it is not sufficient to support an award of service connection.  In this regard, there is conflicting evidence with respect to the whether the Veteran has a current headache disorder for which service connection may be granted.  VA treatment records as well as an SSA evaluation, have diagnosed a chronic headache disorder but there is also an indication that the Veteran's headaches may be symptoms of sinusitis, for which he is already service-connected.  In this regard, , VA treatment records indicate that the Veteran had normal MRIs of his head in 2004 and 2009.  See August 2013 VA treatment record.  Further, a June 2003 VA sinus examination report indicated that the Veteran had headaches associated with his sinusitis.  VA providers in September 2003 assessed headaches that were migraine variant versus chronic sinusitis but acknowledged that the VA ENT provider maintained that the Veteran's sinusitis was not the cause of the headaches.  A May 2006 VA sinus examination also diagnosed sinusitis with episode of headache.  A September 2012 VA treatment record noted that the Veteran reported severe, frequent sinus-type headaches.  And, a September 2014 VA sinus examination noted that the Veteran had severe headaches with sinus infections.  

The Board also acknowledges the Veteran's report that he was treated for atypical migraine headaches and that he believes his headaches are a mixture of sinus headaches and atypical migraines.  See March 2014 VA treatment record.
 
The Board finds that a medical opinion is required to resolve the question of whether the Veteran has had, at any time pertinent to the claim, a headache disability or whether his headaches are merely a symptom, including a symptom of sinusitis, for which he is already service-connected.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

If it is determined that the Veteran has had a separate headache disability at any time pertinent to the appeal, and not simply headache symptoms, additional questions remain regarding any relationship between such disorder and service or service-connected disability.  

As regards any relationship between a headache disability and service, in the Veteran's Substantive Appeal Form 9, he indicated that he has experienced continuity of headache symptomatology since service.  He also expressed this contention during the June 2003 VA examination, although the June 2003 VA examiner did not express an opinion with respect to a direct relationship to service.  During the March 2013 Board hearing, the Veteran offered sworn testimony that he had headaches in service and that he pushed through them because he was not going to stop for a headache.  Transcript [T.] page 5.  

As regards a relationship between a chronic headache disability and a service-connected disability, the record raises questions of whether the Veteran has a chronic headache disability that is aggravated by service-connected disabilities including hypertension and lumbar spine disabilities.  In this regard, the June 2010 VA hypertension examination noted a history of headaches related to hypertension but the examiner did not offer an opinion as to whether any headache disorder was caused or aggravated by service-connected hypertension.  As discussed above, the Veteran's wife, a CNA, has also indicated that the Veteran has had daily high blood pressure, as well as severe headaches, for at least 10 years.  See March 2009 statement.  With respect to a relationship to service-connected lumbar spine disability, VA treatment records dated in March 2012 indicate that the Veteran's headaches may have been aggravated by medication taken for his service-connected spine disability.  In this regard, the treatment records indicate that the medication had to be changed because the Veteran's headaches were worse when he took certain medication to treat the lumbar spine disability.

Although the Veteran was provided with a VA examination in June 2003 and the June 2003 VA neurological examiner diagnosed headaches, the examiner did not express a nexus opinion regarding direct service connection, even though the examiner noted that the Veteran reported experiencing such headaches for 12 years (which would have dated back to service).  Further, the June 2003 VA examiner expressed an opinion regarding a relationship, or lack thereof, to service-connected hypertension but did not provide any rationale for the same, except to indicate that the etiology of the headaches was unknown.  The June 2003 VA examiner also noted that the Veteran's medical records were not reviewed.  For these reasons, as well as the fact that the aforementioned additional facts have come to light that were not considered by the June 2003 VA neurological examiner, the June 2003 VA neurological examination report is not an adequate report upon which to base a decision.  

Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, to fulfill the duty to assist in connection with the reopened claim, further VA examination and opinion addressing the etiology of the Veteran's headache disorder, to include adequately addressing the matters of direct and secondary service connection, is needed.  See 38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i)  (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the right and left knee disabilities, pursuant to the November 2014 remand, the Veteran was afforded a VA examination in March 2015.  However, the Board finds that the examination was inadequate for multiple reasons.  With respect to direct service connection, the VA examiner did not address the Veteran's lay statements that he suffered from bilateral knee problems in service and since service.  See March 2012 Form 9.  In this regard, the VA examiner's rationale for the negative nexus for direct service connection, is based on the lack of documentation of complaints of right knee complaints in service as well as the lack of continuity of care of either knee between service discharge and treatment at least 16 years after service.  Significantly, continuity of care is not required.  The Veteran is competent to report that he had bilateral knee symptomatology since service, even if he did not seek medical treatment for it, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the VA examiner should have addressed the lay statements.  For this reason, the examination report is inadequate with respect to the opinion regarding direct service connection.

As regards the theory of secondary service connection, the Veteran, through his representative, contends that he has an abnormal gait and that such abnormal gait aggravates his current bilateral knee disorders.  See August 2015 Informal Hearing Presentation.  The March 2015 VA examiner did not address whether the Veteran's service-connected back disability causes the Veteran to have an abnormal gait that aggravates the Veteran's right and left knee disabilities.  Although the March 2015 VA examiner offered an opinion that the Veteran's bilateral knee condition is less likely than not aggravated by the lumbar spine disability, the basis for the conclusion appears to be based on a causal connection and further explanation is required.  In this regard, the Board acknowledges the March 2015 VA examiner's statement that there is no physiological relationship between the back and knee, but the Board finds that further explanation is required given the Veteran's contention of an altered gait.  This is especially significant in light of VA treatment records and examination reports which indicate that the Veteran wears a back brace as well as knee braces and uses a walker and cane constantly.  See e.g. September 2012 VA spine examination report.  A review of the March 2015 VA examination report reveals no documented findings with respect to the Veteran's gait.

Based on the foregoing, the Board finds that the March 2015 VA examiner's opinions regarding direct and secondary service connection may have been based upon inaccurate facts.  As such, another VA examination and opinion regarding the theories of direct and secondary service connection, is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The Veteran is hereby notified that failure to report for any scheduled examination(s)), without good cause, could well result in denial of his reopened claims.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice of examination) sent to him by the pertinent VA medical facility. 

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Durham, NC, Winston-Salem VAMC, and Salisbury, NC.  The claims file contains VA medical records last printed in March 2015 and current to early-March 2015; however, it appears that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include from the Durham VAMC, Winston-Salem VAMC, and Salisbury VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal (to include as regards outstanding, pertinent records of private (non-VA) treatment, explaining that he has a he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 . However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran (to include from Durham VAMC, Winston-Salem VAMC, and Salisbury VAMC), dated since March 2015.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician (preferably, a neurologist), to obtain information as to the nature and etiology of his claimed headache disorder. 

The contents of the electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 


The examiner is asked to address the following:

a) Indicate whether any headache disorder, including atypical migraines, manifested at any time since the original claim for service connection, is a separate disability or merely a symptom, to include as a side effect of any medication taken for a disability.  In this regard, address the VA treatment records which note headaches that were worse with medication for the lumbar strain as well as headaches associated with sinusitis and/or hypertension.  If it is determined that the Veteran's headaches are a symptom and not a chronic disability, please explain the basis for reaching this conclusion.

b) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, for any diagnosed headache disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) Had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service); or, if not,

(2) Was caused or is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability, including hypertension or lumbar spine (including medication taken to treat any service-connected disability).  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions. If the Veteran's lay reports are discounted, the examiner must provide the rationale for doing so.  In particular, the examiner should address the Veteran's assertion that he experienced headaches in service and self-treated rather than reporting to sick call, and that he has experienced headaches since service.

All examination findings/testing results, along with complete, clearly stated-rationale for the conclusions reached, must be provided.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion regarding the nature and etiology of the Veteran's current right and left knee disorders from the March 2015 VA examiner.  

If that examiner is no longer employed by VA or is otherwise unavailable, arrange to obtain an addendum opinion from an appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The examiner is asked to address the following:

a) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, for each diagnosed knee disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) Had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service); or, if not,

(2) Was caused or is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions. If the Veteran's lay reports are discounted, the examiner must provide a rationale for doing so.  In particular the examiner should address the Veteran's reports of continuity of bilateral knee symptomatology since service, even though he did not have continuity of care.  The examiner is also asked to consider the Veteran's contention that he has an altered gait as a result of his service-connected lumbar spine disability and that such altered gait has aggravated his current knee disabilities.  

All examination findings/testing results, along with complete, clearly stated-rationale for the conclusions reached, must be provided.
 
6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice of examination) sent to him by the pertinent VA medical facility. 
 
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the respective reopened claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.
 
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 




      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


